245 S.C. 383 (1965)
140 S.E.2d 787
Ernest PHILLIPS, Appellant,
v.
KNAPP-MONARCH COMPANY, Respondent.
18312
Supreme Court of South Carolina.
March 1, 1965.
Clement L. McEachern, Esq., of Greenville, for Appellant.
*384 Messrs. Haynsworth, Perry, Bryant, Marion & Johnstone, of Greenville, for Respondent.
March 1, 1965.
BRAILSFORD, Justice.
Plaintiff was injured when an appliance for brewing coffee, manufactured by the defendant, a foreign corporation, allegedly exploded. Invoking the provisions of Section 10-424, Code of 1962, plaintiff attempted service of a summons and complaint on the defendant through the office of the Secretary of State. This Code section permits constructive service by this means upon a foreign corporation under certain conditions, among them, "if such foreign corporation transacts business in this State." The circuit court, upon finding that the defendant had no agents and transacted no business in South Carolina, granted the defendant's motion to dismiss the action and plaintiff has appealed. The judgment of the circuit court is supported by all of the evidence on the point and must be sustained. The defendant made no sales in South Carolina and had no agents here. The fact, alone, that products manufactured by the defendant and bearing its trade name passed through the channels of trade into South Carolina and were here resold by independent merchants, did not constitute the transaction of business by the defendant in this State. Therefore, the statute invoked *385 by the plaintiff did not authorize the service which was attempted and the action was properly dismissed.
Affirmed.
TAYLOR, C.J., and MOSS, LEWIS and BUSSEY, JJ., concur.